DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following informalities: 
Reference character “26” has been used to designate both “a [sealed] clutch” and “a spacer” (pgh. 0062). 
Reference character “42” has been used to designate both “an intermediate plate” and “springs” (pgh. 0060). 
Reference character “48” has been used to designate both “a surface [of the flywheel]” and “diaphragm springs” (pgh. 0059).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology (e.g. “comprising”). Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 4, 6-9 and 15 are objected to because they recite, “at least two different axially spaced positions”, which was previously recited in claim 1. Please add the word -the- before this phrase to clarify that the limitation is referring to the same axially spaced positions as previously recited rather than additional axially spaced positions. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites, “a sealed clutch”, “a spacer”, “first spacer elements”, “a first spacing dimension”, “second spacer elements”, “a second spacing dimension”, and “a connector”. All of these limitations were previously recited in claims 1 and 15, from which claim 17 ultimately depends. It is unclear if further instances of these elements are being recited.
Claim 18 recites, “the flywheel”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites, “the clutch being connected to the spacer and the spacer being connected to the along a common axis”. It appears that a word is missing after “the”. It is unclear what the spacer is connected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolb (U.S. 1665554).
Regarding claim 1, Kolb discloses (figs. 1, 8 and 12) A clutch assembly comprising: a sealed clutch (as shown), and a spacer (15/12/174, see figs. 1, 8 and 12), the clutch (e.g. at 170, fig. 12) being connected to the spacer and the spacer being connectable to a flywheel 4 along a common axis (rotation axis) and the spacer facilitating connection of the clutch to the flywheel in at least two different axially spaced positions1. 
Regarding claim 2, Kolb discloses (figs. 1, 8 and 12) the spacer being formed as a ring (as shown). 

Regarding claims 3 and 19, Kolb discloses (fig. 8) the spacer having an inside generally cylindrical surface (radial inner surface of 12) defining an opening and the clutch being mounted within the opening (as shown) and axial spacing of the clutch relative to the flywheel being achieved by axial movement of the clutch within the opening relative to the spacer (clutch plates slide along their spline connections depending on the engaged state or disengaged state). 

Regarding claim 4, Kolb discloses (fig. 8) the spacer having opposite axial facing leading and trailing surfaces 155/160, the flywheel being connectable to the leading surface (at 155) of the spacer, the leading surface or the trailing surface having a configuration that facilitates connection of the clutch to the flywheel in at least two different axially spaced positions1. 

Regarding claim 5, Kolb discloses (fig. 8) a connector 150 being interposed between the spacer and the flywheel for connecting the spacer to the flywheel. 

Regarding claim 6, Kolb discloses (fig. 8) the connector being a connection ring (fig. 8, “annular shoulder 150”) and the spacer having opposite axial facing leading and trailing surfaces 155/160, the connection ring being connectable to the leading or trailing surface of the spacer and the leading or trailing surface to which the connection ring is connected having a configuration that facilitates connection of the spacer to the flywheel in at least two different axially spaced positions1. 

Regarding claim 7, Kolb discloses (fig. 8) the connection ring being connectable to either of the leading or trailing surfaces of the spacer (connectable to 155) and the leading and trailing surfaces each having a configuration that facilitates connection of the spacer to the flywheel in at least two different axially spaced positions1. 

Regarding claim 15, Kolb discloses (figs. 8 and 12) a connector 161/156 for connecting the clutch to the flywheel, the spacer comprising a plurality of separate spacer elements 12/174 that connect between the clutch and the connector or between the connector and the flywheel (as shown), the plurality of separate spacer elements comprising first spacer elements (e.g. spacers 12 of fig. 8) having a first spacing dimension and second spacer elements (e.g. spacers 174 of fig. 12) having a second spacing dimension, whereby the first or second spacer elements are separately selected based on the spacing dimension required between the clutch and the flywheel to facilitate connection of the clutch to the flywheel in at least two different axially spaced positions1. 

Regarding claim 17, Kolb discloses (figs. 8 and 12) A kit for forming a clutch assembly according to claim 15, the kit including a including a sealed clutch (as shown), a spacer 12/174 comprising first spacer elements 12 having a first spacing dimension and second spacer elements 174 having a second spacing dimension, and a connector 161/156. 

Regarding claim 18, Kolb discloses (figs. 1, 8 and 12) A clutch assembly comprising: a clutch (as shown), a spacer (15/12/174, see figs. 1, 8 and 12) formed as a ring (as shown), and a connection ring (e.g. 171, fig. 12), 26WBD (US) 52975031v1the clutch being connected to the spacer and the spacer being connected to the along a common axis (as shown) and the spacer facilitating connection of the connection ring to the flywheel in at least two different axially spaced positions1. 

Regarding claim 20, Kolb discloses (fig. 8) A spacer 12 for use in a clutch assembly, the spacer being formed as a ring (as shown) and having an inside generally cylindrical surface (radially inner surface) and opposite axial facing surfaces 155/160, a clutch (e.g. 11) being connectable to one of the axial facing surfaces and a flywheel 4 being connectable to the other of the axial facing surfaces, the axial facing surfaces of the spacer having a configuration that facilitates connection of the spacer to the flywheel in at least two different axially spaced positions1.

Allowable Subject Matter
Claims 8-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Nosek ‘381 discloses a multiplate clutch with spacer 59 between the clutch and the flywheel. Fox ‘282 discloses a friction clutch with a plurality of separate spacer elements 39. Davis ‘934 and ‘935 disclose a commonly owned clutch assembly with adjustable spacer ring.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659 


    
        
            
    

    
        1At least two interpretations exist for this limitation:
        First interpretation: Fig. 12 shows a short spacer 174 and fig. 8 shows a long spacer 12. Accordingly, the appropriate spacer element can be selected according to different desired axial positions of the clutch.
        
        Second interpretation: Fig. 8 for example, the left side 160 of the spacer 12 “facilitates connection of the clutch to the flywheel” at one axial location, and the right side 155 also “facilitates connection of the clutch to the flywheel” at another axial location, and this position is axially spaced from the first position.